DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-23 in the reply filed on September 02, 2022 is acknowledged.
Claims 24-32 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 02, 2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3163320A1 (hereinafter Flerlinger) in view of Kim et al. (US 6,285,690) and Phillips et al., “Removing Orbital Debris with Lasers”, Lawrence Livermore National Laboratory, 15 August 2011, 39 pages.

Regarding claim 1, Flerlinger discloses: a method for free electron laser (FEL) orbital debris removal ([0018]), the method comprising: emitting a light beam from an FEL to a beam director (one or more adaptive mirrors for adapting the first optical system, first optical system 102 comprises a free electron laser (FEL)…Thus, the first optical system 102 may scan the surrounding area for objects, such as object 104) ([0014], [0035]-[0036]), the light beam having light pulses ([0025]); varying at least one of a pattern of the light pulses and a frequency modulation of the light beam (the coherent lights from the first optical system may comprise a predetermined pulse frequency…information regarding the rotational speed and the rotational axis may be used in order to determine a modulation of the beam of laser light…By choosing the build-up time, a duty-cycle with pulses of high energy can be selected) ([0025], [0033], [0069]); directing the light beam from the beam director to a search region (one or more adaptive mirrors for adapting the first optical system... Thus, the first optical system 102 may scan the surrounding area for objects, such as object 104) ([0014], [0036]); detecting a reflected light beam (a subset of the first beam of coherent light 106 may be reflected as indicated by the light 114a and 114b. The reflected photons may then be detected by a second optical system 112) ([0037]), the reflected light beam having at least one of a reflected light pulse pattern and a reflected modulated frequency (information regarding the pulse frequency of the first beam of coherent light 106 may be transmitted to the second optical system 112. By evaluating the pulse information, the second optical system 112 may more efficiently separates the received light 114 from background light..the characteristic pattern in the reflected light 114 may be observed from multiple optical subsystems 112a-b, a rotational frequency and the relative alignment of the rotational axis of the object 104 may be determined) ([0039}, [0041]; identifying an orbital debris in the search region from the at least one of a reflected light pulse pattern and a reflected modulated frequency (the characteristic pattern in the reflected light 114 may be observed from multiple optical subsystems 112a-b, a rotational frequency and the relative alignment of the rotational axis of the object 104 may be determined) ([0041]); defining at least one orbital parameter of the orbital debris (the characteristic pattern in the reflected light 114 may be observed from multiple optical subsystems 112a-b, a rotational frequency and the relative alignment of the rotational axis of the object 104 may be determined) ([0041]); and re-directing the light beam from the beam director at the orbital debris using the at least one orbital parameter, the re-directed light beam defining a narrow field projection light beam (first optical system may be adapted to operate in the second mode of operation, i.e. to emit a second beam of light having a second opening angle into the direction according to the motional parameters and/or the rotational parameters of the object…the opening angle of a second beam of coherent light 206 emitted by the a first optical system 102 may be smaller than the first opening angle of the first beam of coherent light 106) ([0027}, [0046]).
Fleringer does not disclose: at least a portion of the light beam comprising a diffraction-limited portion; detecting a reflected light beam at an observation mirror.
Kim et al. disclose: a portion of a light beam comprising a diffraction-limited portion (col. 1, Iines 49-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fleringer by using a diffraction limited beam as taught by Kim in order to allow the beam to propagate through the atmosphere without distortion.
Fleringer as modified do not disclose: detecting a reflected light beam at an observation mirror. 
Phillips et al. disclose: detecting a reflected light beam at an observation mirror (using the ‘pusher laser’ to illuminate the target, and the LODR system mirror on Earth to collect the scattered light…The debris object's reflected illumination is intercepted by the main mirror of a receiving telescope and guided to optical brightness amplifiers. After amplification, the object's image is recorded with a CCD camera) (pg. 11). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fleringer as modified by detecting a reflected light beam at an observation mirror as taught by Phipps in order to allow for wide field acquisition.

Regarding claim 2, Ferlinger as modified disclose: further comprising tracking the identified orbital debris with a broad field projection light beam (opening angle of the beam of light 106 is rather broad) (Ferlinger, [0036]).

Regarding claim 6, Ferlinger as modified disclose: wherein directing the light beam at a search region comprises using a first mirror having a broad field projection for scanning and tracking (Phillips, page 11), and re-directing the light beam at the orbital debris comprises using a second mirror (Phillips, pages 11-12).

Regarding claim 7, Ferlinger as modified do not disclose: wherein re-directing the light beam at the orbital debris comprises focusing a waist of the diffraction-limited portion of the light beam at the orbital debris.
The examiner takes official notice that focusing a waist of a laser beam at an object was well known in the art before the time of filing.  For example, see Suhami (2006/0202125) which discloses: focusing the beam with lenses so that the effective intensity at the narrower "waist" 163 of the focused beam, is much higher and enables to ablate the material ([0267]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ferlinger as modified by focusing a waist of the light beam at the orbital debris in order to increase the effective intensity of the beam directed at the orbital debris.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over EP 3163320A1 (hereinafter Flerlinger) in view of Kim et al. (US 6,285,690) and Phillips et al., “Removing Orbital Debris with Lasers”, Lawrence Livermore National Laboratory, 15 August 2011, 39 pages and Nanni et al. (US 2016/0307659).

Regarding claim 3, Flerlinger as modified do not disclose: wherein the emitted light beam comprises a broad beam having a cone opening angle of at least 0.05 milliradians and less than 2.0 milliradians.
Nanni et al. disclose: emitting a broad beam having a cone opening angle of at least 0.05 milliradians and less than 2.0 milliradians ([0063]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flerlinger as modified by emitting a broad beam having a cone opening angle of at least 0.05 milliradians and less than 2.0 milliradians in order to emit a beam with a transform limited mode.

Claims 4 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3163320A1 (hereinafter Flerlinger) in view of Kim et al. (US 6,285,690) and Phillips et al., “Removing Orbital Debris with Lasers”, Lawrence Livermore National Laboratory, 15 August 2011, 39 pages and Dattoli et al. (US 5,297,152).

Regarding claim 4, Flerlinger as modified do not disclose: wherein the FEL comprises a MOPA FEL.
Dattoli discloses: FEL comprises a MOPA FEL (col. 3, lines 11-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flerlinger as modified by using a MOPA FEL in order to increase the output power of the light beam.

Regarding claim 18, Ferlinger discloses: a free-electron laser (FEL) orbital debris removal system ([0018]) comprising: a FEL having average power above about 10 kW and configured to emit a light beam having light pulses ([0006], [0030]); a light pulse pattern and frequency modulation controller (the coherent lights from the first optical system may comprise a predetermined pulse frequency. . . information regarding the rotational speed and the rotational axis may be used in order to determine a modulation of the beam of laser light. .. By choosing the build-up time, a duty-cycle with pulses of high energy can be selected) ([0025], [0033], [0069]); a beam director configured to receive the emitted light beam and re-direct the emitted light beam to a search region, the beam director having a broad field projection ([0036]), and a removal mirror having a narrow field projection (In the second mode of operation, the light source may be used as a device for at least partially vaporizing an identified object… with the beam having a narrow angle) ([0020]), the beam director configured to switch between the scanning mirror and the removal mirror ([0014], [0027]); detect a reflected light beam from the search region(a subset of the first beam of coherent light 106 may be reflected as indicated by the light 114a and 114b. The reflected photons may then be detected by a second optical system 112) ([0037]), the reflected light beam having a reflected light pulse pattern and reflected modulated frequency (information regarding the pulse frequency of the first beam of coherent light 106 may be transmitted to the second optical system 112. By evaluating the pulse information, the second optical system 112 may more efficiently separates the received light 114 from background light…the characteristic pattern in the reflected light 114 may be observed from multiple optical subsystems 112a-b, a rotational frequency and the relative alignment of the rotational axis of the object 104 may be determined) ([0039], [0041]); an orbital debris identification controller configured to identify an orbital debris in the search region from at least one of the reflected light pulse pattern and reflected modulated frequency , and provide at least one scanning mirror orbital debris orbital parameter (the characteristic pattern in the reflected light 114 may be observed from multiple optical subsystems 112a-b, a rotational frequency and the relative alignment of the rotational axis of the object 104 may be determined) ([0041]). 
Ferlinger does not disclose:  the MOPA FEL; at least a portion of the light beam comprising a diffraction-limited portion; a scanning mirror with a broad field projection and a removal mirror having a narrow field projection and an observation mirror configured to detect a reflected light beam. 
Dattoli et al. disclose: a MOPA FEL (col 3, Iines 11-27). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flerlinger by using a MOPA FEL in order to increase the output power of the light beam. 
Ferlinger as modified does not disclose: at least a portion of the light beam comprising a diffraction-limited portion; a scanning mirror with a broad field projection and a removal mirror having a narrow field projection and an observation mirror configured to detect a reflected light beam.
Kim et al. disclose: a portion of a light beam comprising a diffraction-limited portion (col 1, Iines 49-60). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fleringer as modified by emitting a diffraction limited beam as taught by Kim in order to allow the beam to propagate through the atmosphere without distortion.
Ferlinger as modified does not disclose: a scanning mirror with a broad field projection and a removal mirror having a narrow field projection and an observation mirror configured to detect a reflected light beam.
Phipps et al. disclose: a scanning mirror with a broad field projection and a removal mirror having a narrow field projection (The 20-m mirror could have two parts with different optical quality. The central 13m section used by the laser in pusher mode is high quality. The 3.5-m annulus outside that is used to collect light for initial wide field of view acquisition and can be lower quality, since we need only a few-m image precision in the target plane in this mode. If we have a 1000x1000 element array with a 3-km field of view, each pixel projects onto a 3-m spot. Both parts use independently steerable segments about 1m in size mounted on three-point mounts. . . each segment is accelerated rapidly over a small angular range while the whole structure comes up to speed. . . When the acquisition system has established a track within a 3-km circle, the field of view is narrowed. Ultimately, the computer makes the best focus possible and the pusher laser begins doing its work) (pg. 11-12) and an observation mirror configured to detect a reflected light beam mirror (using the pusher laser to illuminate the target, and the LODR system mirror on Earth to collect the scattered light…The debris object's reflected illumination is intercepted by the main mirror of a receiving telescope and guided to optical brightness amplifiers. After amplification, the object's image is recorded with a CCD camera) (pg. 11, 29). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Fleringer as modified by adding the scanning mirror with a broad field projection and a removal mirror having a narrow field projection and an observation mirror configured to detect a reflected light beam mirror in order to allow for wide field acquisition.

Regarding claim 19, Ferlinger as modified disclose: wherein the MOPA FEL has an average beam power of at least about 100kW (1MW) (Ferlinger, [0030]).

Regarding claim 20, Ferlinger as modified disclose: wherein the MOPA FEL has an average power of at least about 1 MW (1MW) (Ferlinger, [0030]).

Claims 9, 11-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3163320A1 (hereinafter Flerlinger) in view of Kim et al. (US 6,285,690) and Phillips et al., “Removing Orbital Debris with Lasers”, Lawrence Livermore National Laboratory, 15 August 2011, 39 pages, Dattoli et al. (US 5,297,152), Godlove et al., “High-Power Free-Electron Lasers Driven by RF Linear Accelerators”, Particle Accelerators, Vol. 34, pp. 169-187, 1990 and NIkipelov et al. (US PG Pub 2017/0237225).

Regarding claim 9, Flerlinger as modified disclose: wherein the MOPA FEL comprises: an OSC undulator (Dattoli, col 2, In 33-39), and an AMP undulator (Dattoli, col 2, In 59-62). 
Flerlinger as modified do not disclose: the FEL comprises an electron source with an average electron beam current below about 2 mA and above 1 microamp per 10 kW of average photon beam power, the electron source having an emittance less than 4 mm mrad and above 1 micrometer mrad, an energy spread less than one part in one hundred, an electron booster, an electron accelerator. 
Godlove et al. disclose: an electron source with an average electron beam current below about 2 mA and above 1 microamp per 10 kW of average photon beam power (Available beam current, averaged over the macropulse, decreases with kinetic energy. The Boeing design energy, 120 MeV, occurs at a current of 0.2 to 0.4 A, depending on applied klystron power, see figure 4, showing a current of less than .2 A for a beam power of 10 MW) (pg. 177)., the electron source having an emittance less than 4 mm mrad and above 1 micrometer mrad (Abstract, pg. 179), an electron accelerator (pg. 169). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flerlinger as modified by using an FEL comprising an electron source with an average electron beam current below about 2 mA and above 1 microamp per 10 kW of average photon beam power, the electron source having an emittance less than 4 mm mrad and above 1 micrometer mrad, an energy spread less than one part in one hundred and an electron accelerator because the modification would have allowed a tunable visible light FEL for many applications. 
Flerlinger as modified do not disclose: an electron booster.
Nikipelov et al. disclose: an electron booster ([0227]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Flerlinger as modified by adding the electron booster in order to compensated for alterations in acceleration gradients.

Regarding claim 11, Flerlinger as modified disclose: wherein the AMP undulator comprises one of a tapered undulator and a non-tapered undulator (Dattoli, col. 3, Iines 6-10).

Regarding claim 12, Flerlinger as modified disclose: wherein at least one of the OSC undulator and the AMP undulator is one of a planar undulator and a helical undulator (Nikipelov, [0129]-[0130]). 

Regarding claim 13, Flerlinger as modified disclose: wherein the AMP undulator comprises a planar undulator having a non-tapered portion (Nikipelov, [0129]-[0130]).

Regarding claim 14, Flerlinger as modified disclose: wherein at least one of the OSC undulator and the AMP undulator comprises a helical undulator (Nikipelov, [0129]-[0130].

Regarding claim 16, Flerlinger as modified disclose: Fragile teaches wherein the MOPA FEL comprises a Compact MOPA FEL (Dattoli, col. 3, Iines 11-27).

Allowable Subject Matter
Claims 5, 8, 10, 15, 17 and 21-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the MOPA FEL having at least one of a boron nitride nanotube (BNNT) cryosorber and a BNNT vibration damper.”
Claim 8 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…further comprising switching between the first mirror and the second mirror at a rate sufficient to maintain the OD within a field of projection of the light beam.”
Claim 10 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the MOPA FEL further comprises at least one of a boron nitride nanotube (BNNT) cryosorber and a BNNT vibration damper.”
Claim 15 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the MOPA FEL further comprises SRF cavities incorporating a boron nitride nanotube vibration damper.”
Claim 17 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the emitting a light beam comprises generating light by: splitting an accelerated into a first split electron beam and a second split electron beam, passing the first split electron beam through an AMP undulator, passing the second split electron beam through an OSC undulator generating an OSC light beam, amplifying the OSC light beam in the AMP undulator to generate the emitted light beam, and passing the first split electron beam after the AMP undulator and the second electron split beam after the OSC undulator through a combiner, deaccelerating the first split electron beam and accelerating the second split electron beam in the secondary accelerator to form a combined electron beam, passing the combined electron beam through the primary accelerator for energy recovery.”
Claim 21 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the MOPA FEL comprises a Compact MOPA FEL having an electron beam splitter, the electron beam splitter directing a first split electron beam through an AMP undulator and a second split electron beam through an OSC undulator, and an electron beam combiner after the AMP undulator and the OSC undulator with an output electron beam arc to a primary accelerator for energy recovery.”
Claim 23 is allowable as the prior art fails to anticipate or render obvious the claimed limitations including “…wherein the FEL further comprises at least one of a boron nitride nanotube (BNNT) cryosorber, a BNNT vibration damper.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Nishikata et al. (8,908,720) discloses a free electron laser comprising a damper but does not disclose a boron nitride nanotube damper.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINNING(TOM) NIU whose telephone number is (571)270-1437. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minsun Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/XINNING(Tom) NIU/Primary Examiner, Art Unit 2828